Citation Nr: 0603941	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA benefits in excess of $67 on behalf of the child 
of the veteran in the appellant's custody.

REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 Special Apportionment Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  This case is a contested case.


FINDINGS OF FACT

1.  The veteran and the appellant have been notified of the 
evidence and information needed to substantiate the claim.

2.  The appellant is the custodian of the veteran's minor 
child.

3.  The veteran is currently in receipt of a combined 80 
percent disability rating for service-connected disabilities.

4.  The apportionment for the appellant and veteran's child 
has been $67 monthly.

5.  The veteran's monthly VA disability income has been 
$1,222.

6.  The veteran is obligated, pursuant to a January 2004 
stipulated agreement of support executed in a Mississippi 
State Court, to pay $250 per month to the Mississippi 
Department of Human Services for the support of his minor 
child in the custody of the appellant.

7.  The appellant's monthly income does not exceed her 
monthly expenses.


CONCLUSION OF LAW

An increased monthly apportionment for the child of the 
veteran who is in the custody of the appellant is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5307 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.450-
3.453, 3.458 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the claimant of evidence and information necessary to 
substantiate her/his claim and inform her/him whether s/he or 
VA bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO sent the veteran a letter in March 2002, 
in which he was informed of the appellant's request for 
apportionment.  The RO also sent letters to the appellant in 
March 2002, and October 2003, and asked her for her financial 
information.  The veteran was sent a letter in November 2002, 
in which his financial information was requested.  The 
appellant was notified of the information necessary to 
substantiate her special apportionment claim; the veteran was 
also notified of what was necessary to substantiate the 
claim.  The June 2003 Statement of the Case (SOC) and the 
various Supplemental Statements of the Case (SSOC) were 
provided to both the veteran and the appellant.  In the June 
2003 SOC, the RO informed the veteran and the appellant about 
what the evidence had to show to establish entitlement to a 
special apportionment, as well what evidence was needed, VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  The RO has complied with its duty to inform both the 
appellant and the veteran of their burden to submit all 
financial evidence in their possession that showed their 
respective family incomes, assets, and expenses for purposes 
of establishing the hardship required for an apportionment 
claim.  Therefore, VA has no outstanding duty to inform 
either the veteran or the appellant that any additional 
information or evidence is needed.

The Board notes that the neither the veteran nor the 
appellant was provided VCAA notice prior to the issuance of 
the special apportionment decision on appeal.  Although the 
required notice may not have been provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  The same holds true for the veteran.  Consequently, 
the Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to any notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, both the veteran and the appellant 
were supplied with the text of 38 C.F.R. § 3.159 in the June 
2003 SOC.  In this context, the Board notes that, due to the 
nature of an apportionment claim and the evidence necessary 
to substantiate the claim, the appellant and the veteran were 
uniquely qualified to provide such evidence and there was no 
reasonable possibility that VA could obtain such information 
independent of the parties.  The veteran and the appellant 
were given more than one year in which to submit evidence 
after the RO gave them notification of their rights under the 
VCAA.  Therefore, there is no duty to assist that was unmet 
and the Board determines that no prejudice accrues to either 
the appellant or the veteran in proceeding to the merits of 
their contested claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1994).

The record indicates that all relevant facts with respect to 
the claim addressed below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Merits of the Claim

Certain basic facts are not in dispute.  The appellant is the 
mother and custodial parent of a child of the veteran.  She 
was awarded an apportionment of the veteran's benefits in 
June 2002.  The total monthly amount being apportioned for 
her child is $67.

When the appellant submitted the claim for increased 
apportionment, the veteran/appellee was receiving an 80 
percent rating for his service-connected disabilities.  The 
veteran's monthly compensation benefit was $1,222.

The income and expenses of the appellant and of the veteran, 
and the relative economic hardship of each household, are in 
dispute.  In a statement submitted to the RO in April 2002, 
the appellant reported a monthly salary of approximately 
$1,240.  She listed her average monthly expense for rent as 
$650.  She estimated expenses for the various utilities in 
total as $377 monthly; she did not provide figures for items 
such as food, medical care, clothing or transportation.  The 
appellant also did not mention receipt of child support 
payments or government benefits for any other child in her 
custody.  

In documents submitted to the RO in December 2003, the 
appellant reported a monthly salary of approximately $1,250.  
The appellant also provided documentation showing that she 
was in receipt of child support payments for another child in 
her custody of $277 per month, effective in March 1999.  In 
addition, she provided documentation of her receipt of AFDC 
benefits of $110 per month and Food Stamps in the amount of 
approximately $74 per month.  She also received $67 monthly 
in apportionment of the veteran's benefits.  Her monthly 
income thus totalled approximately $1778; this does not 
include the $250 per month the veteran is supposed to pay in 
court-ordered child support.  The appellant listed her 
current monthly expense for rent as $369.  Copies of bills 
reveal estimated monthly expenses for the various utilities 
of $181 in total per month and a car loan payment of $269 
monthly.  Car insurance was an additional $78 monthly.  The 
appellant listed another $619 of undocumented monthly 
expenses, including food and clothing.  Total monthly 
expenses using these figures combine to $1516 monthly, while 
total income combines to $1778.  Even using the higher 
utilities figures provided in April 2002, the total monthly 
expenses are estimated as $1712.  Therefore, even without the 
$250 in court-ordered child support that the veteran is not 
paying, the appellant's income exceeds her expenses by $66 
monthly.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have been followed in this case.  In particular, 
as noted in discussion of the VCAA, each party has been 
provided notices and determinations related to the contested 
claim, and both parties have been advised of the applicable 
laws and regulations.  In this regard, the Board notes that 
the veteran was not provided the content of the appellant's 
Substantive Appeal as required by 38 C.F.R. § 19.102.  
However, given that the disposition herein is favorable to 
the veteran, the Board finds that this failure to provide the 
necessary notice harmless error, and further finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).

The appellant contends that she is entitled to an increased 
apportionment for her and the veteran's minor child because 
of her own financial hardship raising the child and the lack 
of financial assistance on the veteran's part.  In her Notice 
of Disagreement, received in August 2002, the appellant 
indicated that the veteran had in the past provided more 
monies up to $300 per month.  In subsequent written 
statements, the appellant indicated that expenses for the 
minor child had increased as she entered her teen years and 
that the appellant believed an apportionment of only $67 per 
month to be unfair to the child.

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451.  
Ordinarily, an apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances described in 
38 C.F.R. § 3.451.  That rule provides that, without regard 
to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her "dependents" on the basis 
of the facts of the individual case, as long as it does not 
cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  Id.  
As noted, the governing regulation states that an 
apportionment of less than 20 percent of a veteran's benefits 
"ordinarily" "would not provide a reasonable amount for any 
apportionee" (emphasis added).  In this case, 20 percent of 
the veteran's benefit of $1222 per month would be about $244 
per month.

The evidence shows that appellant's monthly expenses have not 
exceeded her monthly income throughout the pendency of this 
appeal.  The appellant's monthly household income exceeds 
that of the veteran by approximately $556 each month.  In 
addition, the veteran is liable to the State of Mississippi 
for an additional $250 per month of his money to go to the 
appellant for the support of their minor child.  If he paid 
that amount, the appellant's monthly income would rise to 
$2028 per month while the veteran's available income would 
fall to $972 per month.  The evidence of record clearly shows 
that the total amount ($317) that should be deducted from his 
monthly income for the combined apportionment and court-
ordered support exceeds 20 percent ($244).

Hardship contemplates an inability to pay for essentials such 
as food, clothing, shelter or medical expenses.  In this 
case, the appellant's documented income indicates that she is 
able to pay for all her claimed monthly expenses on a monthly 
basis.  There is no evidence of record demonstrating that the 
veteran is unable to pay for all his monthly household 
expenses, but there is evidence that he is in arrears for 
child support.  Taking all these factors into consideration, 
the Board finds that the appellant has not shown entitlement 
to an increased apportionment on the basis of her own 
hardship.

It is the Board's determination that the evidence 
demonstrates that need for an apportionment in excess of $67 
has not been demonstrated on the basis of hardship.  
Furthermore, an increased apportionment in excess of $67 per 
month to the appellant would also likely result in hardship 
to the veteran because he also owes (and is in arrears of) 
court-ordered child support for his and the appellant's child 
in the amount of $250 per month.  Accordingly, the Board 
concludes that an increased apportionment for the child of 
the veteran in the appellant's custody is not warranted.

In reaching this determination, the Board acknowledges and 
sympathizes with the appellant's contention that it is unfair 
that her child does not receive an apportionment equal to 
what the veteran had paid in the past or equal to what he has 
been court-ordered to pay.  However, under the applicable 
regulations, such facts are not for consideration and there 
is no legal authority to create such a remedy for the 
appellant - she must avail herself of the legal remedies 
afforded by the State of Mississippi to collect from the 
veteran the due but unpaid child support.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the grant 
of a special apportionment of the veteran's VA disability 
compensation.  Because the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).

	(CONTINUED ON NEXT PAGE)




ORDER

An apportionment of the veteran's disability compensation 
benefits in excess of $67 is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


